Citation Nr: 1516472	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs (VA) benefits.
 
2.  Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1950 to January 1971.  He died in October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Philadelphia, Pennsylvania, Regional Office (RO), which found that the appellant was not the Veteran's surviving spouse for purposes of VA dependency and indemnity compensation (DIC) benefits.

The appellant filed a December 1982 claim for DIC benefits.  VA denied this claim, finding her to not be the surviving spouse, in a December 1982 decision.  The appellant did not perfect an appeal with respect to this decision, and as a result it became final.  The Veteran refiled a claim for DIC benefits in December 2011.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Surviving spouse status was denied in a December 1982 decision on the grounds that the Veteran and appellant were not married at the time of the Veteran's death in October 1982.
 
2.  Evidence received since the December 1982 decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  The Veteran and the appellant were not married at the time of the Veteran's death in October 1982, as they had previously been divorced and the evidence does not suggest they remarried.


CONCLUSIONS OF LAW

1. The December 1982 decision denying surviving spouse status is final.  38 U.S.C.A. §§ 7103, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014).
 
2. New and material evidence has been received to reopen the claim for entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for DIC benefits.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).
 
3. The criteria for a finding of entitlement to surviving spouse status are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to the reopening of a previously denied claim. Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed in connection with reopening.

With regard to the underlying claim on the merits, a June 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the appellant of relevant information pertaining to eligibility for VA dependency and indemnity compensation (DIC) benefits.

All available records regarding the legal marriage of the appellant and Veteran have been associated with the file, as well as lay statements regarding the relationship.  The appellant has not alleged that additional relevant records are available and not part of the claims file.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The denial of surviving spouse benefits in December 1982 was based on a finding that the appellant and Veteran were not married at the time of the Veteran's death in October 1982.

Since the December 1982 decision, the appellant has submitted additional statements alleging that she and the Veteran never divorced, and a January 1957 marriage application and marriage license.

This information is new and material.  Whether the Veteran and the appellant were married at the time of the Veteran's death is critical to the appellant's eligibility for DIC benefits. 

New and material evidence having been presented, reopening of the previously denied claim for surviving spouse status is warranted.

III. Surviving Spouse Status

Benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304  1310, 1311, 1318, 1541.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A "surviving spouse" is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50 , 3.53.

For DIC and death pension purposes, however, the marriage must have existed for more than one year prior to the Veteran's death.  38 C.F.R. § 3.54 . It is undisputed that here the Veteran and the appellant legally married in January 1957.  This marriage was seemingly proper under the law of Georgia.  However, at issue is whether the Veteran and the appellant remained married, or where remarried at the time of the Veteran's October 1982 death.

The appellant argues that she and the Veteran married and remained married until his death in 1982.  In support of the claim, the appellant has submitted the Veteran's death certificate, a January 1957 marriage application, and a January 1957 marriage certificate.  The death certificate identifies the Veteran as "Married" at the time of death and indicates that the appellant was his spouse.  

The Board acknowledges that the appellant's claim that she remained married to the Veteran until his death in October 1982 is supported by the documentation on the death certificate.  However, the Board still finds that the preponderance of the evidence supports a finding that the Veteran and appellant were divorced at the time of his death.

The record contains multiple statements indicating that the Veteran and the appellant were divorced prior to the Veteran's October 1982 death.  In an April 1979 statement to VA requesting apportionment of the Veteran's disability benefits, the appellant identifies the Veteran as her "ex-husband."  In a July 1979 statement to VA, the Veteran identifies the appellant as his "ex-wife."  A February 1980 letter from the Veteran to VA requests an apportionment of his disability benefits to be distributed to the appellant, who he identifies as his "ex-wife."  A March 1980 letter to VA from a private attorney representing the Veteran indicates that the Veteran "and his wife are estranged, in fact, they are now divorced...."  

The Board acknowledges that there is no legal documentation of a divorce of record, however, the preponderance of the evidence supports a finding that the Veteran and the appellant were divorced at some time prior to the Veteran's October 1982 death.  While not dispositive of a divorce, the Board notes that requests for apportionment of VA benefits to the appellant at that time were denied because such benefits could not be paid to a spouse following divorce, and none of the parties involved disputed the finding that a divorce had occurred.  The record also contains a February 1980 Supplemental Order from the Superior Court of Chatham County ordering that the Veteran pay an apportionment of his disability compensation to the appellant.  This Court Order does  not specifically reference the two as divorced, but it is consistent with the other evidence of record suggesting that they became divorced at some point.  As to the appellant's assertions, the Board essentially finds her contemporaneous assertions that they were divorced to be inherently more credible than her more recent assertions that no such divorce occurred.  Thus, while the Board notes that the death certificate does state that the Veteran was married to the appellant at the time of his death, the weight of the evidence is still in support of a finding that the Veteran and appellant were not married at the time of his death.

As such, the Board finds that the Veteran and the appellant were not married at the time of the Veteran's death in October 1982.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits is not warranted.


ORDER

The previously denied claim of entitlement to surviving spouse status is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 

 Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for VA benefits is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


